BEVERLY CRUMLEY HAYS COUNTY DISTRICT CLERK
       Hays County Government Center, 712 Stagecoach Trail, Ste. 2211, San Marcos, Texas 78666
                                       (512) 393-7660


                           APPEAL STATUS NOTICE
                                   Re: Clerk's Record

                                         Trial Court Cause # 14-1456

                                  Appellate Court Cause #03-15-00224-CV

JEFFREY ANDERSON      AND   CYNTHIA  ANDERSON                                 VS.     NAMKEN
CONSTRUCTION, INC. AND BRANDON NAMKEN


Please be advised that we have calculated the due date for filing the clerk's record to be May
15, 2015 for the following reason(s):

The judgment was entered November 5, 2014 and Notice of Appeal was filed April 15,
2015
       AND
             D A Motion for New Trial was filed within 30 days.
               D         Request for Findings of Fact and Conclusions of Law was filed
       within 20 days.

I am unable to file the record by the due date as calculated above because (select one):

~appellant has not filed a written request for the preparation of the clerk's record
       and the appellant has failed to pay the fee or make arrangements to pay the fee for
       prepari'lg the clerk's record.

        I, BEVERLY CRUMLEY, Clerk of the District Courts in and for Hays County, do
hereby certify ::he above and foregoing to be an accurate statement of the current status of
the appeal in the above entitled cause up to this date.

GIVEN UNDER MY HAND AND OFFICIAL SEAL of office this 2nd day of June, 2015.

                                                         BEVERLY CRUMLEY